Case 3:20-cr-30018-MGM Document 340 Filed 06/15/21 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

UNITED STATES OF AMERICA,
Plaintiff,

v. Criminal No. 20-30018-MGM

JOHN MICHAEL RATHBUN,

Defendant.

 

 

URY VERDICT

COUNT 1— 18 U.S.C §§ 844(d), 2
ATTEMPT TO TRANSPORT AND RECEIVE, AND TRANSPORTATION AND RECEIPT OF,
AN EXPLOSIVE; AIDING AND ABETTING
As to Count 1 of the superseding indictment charging attempt to transport or receive, or
transportation or receipt of, an explosive, or aiding or abetting the commission of this crime, on or

about April 2, 2020, we the jury find the Defendant, John Michael Rathbun:

Not Guilty: or Guilty: ) \
Case 3:20-cr-30018-MGM Document 340 Filed 06/15/21 Page 2 of 2

COUNT 2 — 18 U.S.C §§ 844 (i), 2
ATTEMPT TO DAMAGE AND DESTROY BUILDINGS, VEHICLES, AND REAL AND PERSONAL
PROPERTY BY FIRE AND EXPLOSIVE; AIDING AND ABETTING

As to Count 2 of the superseding indictment charging attempt to damage ot destroy buildings,

vehicles, or real or personal property by fire or explosive, or aiding ot abetting the commission of

this crime, on ot about April 2, 2020, we the jury find the Defendant, John Michael Rathbun:

Not Guilty: or Guilty: i

The foregoing represents the unanimous decision of the jury.

ore (5, AOA! = Se

Date Foreperson of the Jury

 
